Electronically Filed
                                                         Supreme Court
                                                         SCPW-14-0001258
                                                         08-DEC-2014
                                                         09:16 AM




                          SCPW-14-0001258

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                   ERWIN FAGARAGAN, Petitioner,

                                 vs.

                   STATE OF HAWAI#I, Respondent.


                       ORIGINAL PROCEEDING
  (SCWC-11-0000592; CAAP-11-0000592; S.P.P. NO. 11-1-0005(1);
              CR. NOS. 04-1-0595(1) & 05-1-0090(1))

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of Petitioner Erwin Fagaragan’s

letter dated October 22, 2014, which was filed as a petition for

a writ of mandamus on October 31, 2014, and the record, it

appears that Petitioner fails to demonstrate that he has a clear

and indisputable right to a March 2015 parole rehearing and

Petitioner has alternative means to obtain relief.      See Turner v.

Hawai#i Paroling Authority, 93 Hawai#i 298, 306, 1 P.3d 768, 776

(2000).   Petitioner, therefore, is not entitled to the requested

relief from this court.   See Kema v. Gaddis, 91 Hawai#i 200, 204,

982 P.2d 334, 338 (1999) (a writ of mandamus is an extraordinary
remedy that will not issue unless the petitioner demonstrates a

clear and indisputable right to relief and a lack of alternative

means to redress adequately the alleged wrong or obtain the

requested action); In re Disciplinary Bd. of Hawai#i Supreme

Court, 91 Hawai#i 363, 368, 984 P.2d 688, 693 (1999) (mandamus

relief is available to compel an official to perform a duty

allegedly owed to an individual only if the individual’s claim is

clear and certain, the official’s duty is ministerial and so

plainly prescribed as to be free from doubt, and no other remedy

is available).   Accordingly,

          IT IS HEREBY ORDERED that the clerk of the appellate

court shall process the petition for a writ of mandamus without

payment of the filing fee.

          IT IS HEREBY FURTHER ORDERED that the petition for a

writ of mandamus is denied, without prejudice to Petitioner

seeking relief, as appropriate, in the circuit court.

          DATED: Honolulu, Hawai#i, December 8, 2014.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson




                                  2